DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tapered square pipes”  and “four flat plates” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 922.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The recitation of “tapered square pipe” is misleading. While the pipe is trapezoidal in cross-section, the pipe is neither square nor tapered.
The following title is suggested: --RING-SHAPED COFFERDAM AND TEMPORARY PIT EXCAVATION STRUCTURE USING PIPE, AND CONSTRUCTION METHOD THEREOF--
The disclosure is objected to because of the following informalities: throughout the specification, the recitations of “tapered square pipe” is misleading. While the pipe is trapezoidal in cross-section, the pipe is neither square nor tapered.  It is suggested that “tapered square pipe” be referred to as just --pipe-- or --polygonal pipe--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-18, the recitations of “tapered square pipe” throughout the claims is misleading. While the pipe is trapezoidal in cross-section, the pipe is neither square nor tapered.  It is suggested that “tapered square pipe” be referred to as just --pipe-- or --polygonal pipe--.
Claim 2 recites the limitation "the first tapered square pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second tapered square pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first tapered square pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second tapered square pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first tapered square pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second tapered square pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first tapered square pipe" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second tapered square pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 1-2, “an anchor an anchor” is redundant, thus rendering the claim confusing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claims 1-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1118734 herein referred to as Kim et al in view of CN 107217676 herein referred to as Wang et al.
As to claim 1, Kim discloses a ring-shaped coffer dam comprising a plurality of pipes 110 having a trapezoidal cross section (see figure 3, and para [0019]).  Such trapezoidal cross section defining a long side (outer side)  and a short side (inner side).  Kim does not disclose the coupling protrusions and grooves.  Wang et al discloses pipe type members including trapezoidal pipes (see figures 23 and 53).  Wang also discloses the pipe type members comprising coupling protrusions and grooves with various configurations/shapes (see figures  28-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide 
	
As to claim 2, Wang et al further discloses the coupling protrusion/groove being rectangular in cross-section (see figures 9 and 29).

As to claim 3, Wang et al further discloses the coupling protrusion/groove being T-shaped in cross-section (see figure 40).
As to claim 4, Wang et al further discloses the coupling protrusion/groove being trapezoidal in cross-section (see figure 46).
As to claim 5, Kim implicitly discloses the welding of plate members, however, welding would have been obvious to one of ordinary skill in the art, since welding is well-known process for connecting members together.  
As to claim 7, While Kim is silent to the inclination of the trapezoidal sides, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide sides having a different angle because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Furthermore, the provision of differing angles would allow for greater tolerance(s) when connecting members together to form an overall structure.
As to claim 8, Wang et al also discloses an anchor member 12 (see figure 5-1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an anchor member as disclosed by Wang et al, since doing so provides the expected benefit of anchoring a member into the ground.

As to claim 9, Kim discloses the construction of a ring-shaped cofferdam using pipe type members 110.   Kim does not disclose the coupling protrusions and grooves.  Wang et al discloses pipe type members including trapezoidal pipes (see figures 23 and 53).  Wang also discloses the pipe type members comprising coupling protrusions and 
As to claim 10, Kim implicitly discloses the welding of plate members, however, welding would have been obvious to one of ordinary skill in the art, since welding is well-known process for connecting members together.  
As to claim 14, Wang et al further discloses the coupling protrusion/groove being rectangular in cross-section (see figures 9 and 29).
As to claim 15, Wang et al further discloses the coupling protrusion/groove being T-shaped in cross-section (see figure 40).
As to claim 16, Wang et al further discloses the coupling protrusion/groove being trapezoidal in cross-section (see figure 46).

Allowable Subject Matter
Claims 6, 11-13, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL